           Case 2:99-cr-00051-MCE Document 410 Filed 06/22/20 Page 1 of 2

1    SHARI RUSK, Bar. No. 170313
     Attorney at Law
2    P.O. Box 188945
     Sacramento, California 95818
3    Telephone: (916) 804-8656
4

5

6

7

8                                  UNITED STATES DISTRICT COURT

9                                 EASTERN DISTRICT OF CALIFORNIA

10

11    UNITED STATES OF AMERICA,                      No. 2:99-cr-00051-MCE

12                        Plaintiff,

13              v.                                   STIPULATION AND ORDER
                                                     CONTINUING HEARING
14    FRANCISCO OLIVERA,

15                        Defendant.

16

17

18             Defendant FRANCISCO OLIVERA, his undersigned counsel and Plaintiff, United

19   States of America, hereby stipulate through their respective attorneys to continue the

20   status conference previously set for June 18, 2020 to August 27, 2020, and that date is

21   available with the Court.

22             The time is necessary to complete research and investigation. The parties further

23   agree that the above reason constitutes good cause to exclude the time until the

24   August 27, 2020 status conference. Time should be excluded pursuant to the Speedy

25   Trial Act, 18 U.S.C. § 3161(h)(7)(A), for the reasons stated above. The Court also finds

26   ///

27   ///

28   ///
                                                    1
       Case 2:99-cr-00051-MCE Document 410 Filed 06/22/20 Page 2 of 2

1    that the ends of justice are served by granting Defendant’s request for a continuance
2    outweigh the best interest of the public and the Defendant in a speedy trial.
3          Dated: June 19, 2020               Respectfully submitted,
4
                                              /s/ Shari Rusk _______________
5                                             Shari Rusk
                                              Attorney for Defendant
6                                             Francisco Olivera
7
                                              /s/ Jason Hitt
8                                             Jason Hitt
                                              Assistant United States Attorney
9

10

11

12                                            ORDER
13         IT IS SO ORDERED.
14

15   Dated: June 19, 2020
16

17

18

19
20

21

22

23

24

25

26

27

28
                                                  2
